

116 HRES 421 IH: Recognizing the International Year of the Salmon in 2019 as a framework of collaboration across the Northern Hemisphere to sustain and recover salmon stocks through research, partnerships, and public action.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 421IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Young (for himself, Mr. Kilmer, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the International Year of the Salmon in 2019 as a framework of collaboration across the
			 Northern Hemisphere to sustain and recover salmon stocks through research,
			 partnerships, and public action.
	
 Whereas salmon are a vital resource, providing communities with cultural and social value, food security, and economic opportunity;
 Whereas salmon are critically important to marine and aquatic ecosystems and indicators of the health of rivers and oceans that people, fish, and wildlife depend on;
 Whereas salmon are vulnerable to impacts from human interference, including development pressures and climate change;
 Whereas drawing on science, indigenous knowledge, and the experience of fishers, policymakers, resource managers, and others is essential to conserve salmon;
 Whereas people can learn about the value of salmon and support salmon conservation; and Whereas salmon migrations span national boundaries, and collaborating and sharing knowledge across borders is critical to sustaining salmon stocks: Now, therefore, be it
	
 That the House of Representatives recognizes the International Year of the Salmon, a unique, hemispheric-level collaboration bringing people together in order to ensure that healthy wild salmon populations persist into the future.
		